2:20-cv-01687-DCN   Date Filed 07/10/20   Entry Number 58-52   Page 1 of 10




              Exhibit 49
2:20-cv-01687-DCN          Date Filed 07/10/20           Entry Number 58-52      Page 2 of 10




  92d  Congress       )   HOUSE OF EEPRESENTATIVES                 (       Report
    2d Session        j                                           \     No. 92-911




           FEDERAL WATER POLLUTION CONTROL ACT
                           AMENDMENTS               OF   1972



    March   11,   1972. —Committed   to the Committee of the Whole     Houee on the
                      State of the Union and ordered to be printed




    Mr. Blatnik, from the Committee on Public Works, submitted
                           the following


                                     REPORT
                                     together     with
            ADDITIONAL AND SUPPLEMENTAL VIEWS




     *******
                             [To accompany H.R.      11886]


    The Committee on Public Works, to whom was referred the bill
  (H.R.  11896) to amend the Federal Water Pollution Control Act,
  having considered the same, report favorably thereon with an amend
  ment and recommend that the bill as amended do pass.


                                     Background

     America's waters are in serious trouble, thanks to years of neglect,
  ignorance and public indifference. Almost from its inception in 1946
  the Committee on Public Works has been trying to bring to reality
  an effective properly funded program to restore and enhance the
  quality of our waters and to insure their future as a lasting national
  asset.
     Prior to the Reorganization Act of 1946 there had been some legis
  lation enacted in this general field — The Refuse Act of 1899, the
  Public Health Service Act of 1912 and the Oil Pollution Act of 1924.
  However, it was not until after the Committee on Public Works was
  established and considered the problem of water pollution control
  to be sufficiently serious for national attention that, in 1948, the first
  comprehensive measure aimed specifically at that problem was en
  acted. This landmark legislation was Public Law 80-845.
     Public Law 80-845 essentially had a five-fold purpose:
     1. Authorized    the Surgeon General to assist in and encourage
  State studies and plans, interstate compacts, and creation of uniform
  State laws to control pollution.

                                          (753)
2:20-cv-01687-DCN    Date Filed 07/10/20     Entry Number 58-52       Page 3 of 10



                                           762



            29. The bill precludes the Federal Government from patronizing
         or subsidizing polluters through its procurement practices and
         policies.
            30. Directs the Secretary of Commerce to make an investigation and
         study of the effect that the costs of undertaking abatement control
         programs would have on the competitive position of the United States
         manufacturers as compared with foreign industrial nations not hav
         ing the same degree of pollution control. This study would include
         alternative means of equalizing any competitive cost advantage that
         foreign nations may have and encouraging them to implement pollu
         tion and abatement programs. $1,000,000 is authorized for the study
         and an initial report is due within 6 months from the date of the en
         actment of this section.
            31. Amends the Small Business Act and makes available $800,000,-
         000 to make loans to assist small concerns likely to suffer substantial
         economic injury in meeting the water pollution requirements estab
         lished under the Federal Water Pollution Control Act. These loans
         would be for the purpose of making additions or alterations in the
         equipment, facilities, including the construction of treatment facilities
         and interceptor sewers, or methods of operation.
            32. Requires the President to investigate and report to the Congress
         within 6 months the feasibility of establishing a separate court or
         court system to deal with environmental matters.
            33. Requires the President to make an investigation and to report
         the results to the Congress within 2 years of all national policies and
         goals heretofore established by law with the purpose of determining
         the relationship between these possibly competing policies and goals.
         This evaluation should take into account the available resources of the
         Nation. $5,000,0000 is authorized for this study.
            34. Authorizes the establishment    of an Environmental Financing
         Authority (EFA) under the supervision of the Secretary of the
         Treasury for the purpose of facilitating the efforts of State and local
         governments to obtain funds to finance their share of the construction
         costs of waste treatment facilities that receive grants from the Federal
         Government.
                                Analysis of the     Bill
            Section /.—This is the short title of the bill— "The Federal Water
         Pollution Control Act Amendments of 1972."
            Section 2. — The existing Federal Water Pollution Control Act con
         sists of 27 sections. Section 2 of H.R. 11896, as reported, would restruc
         ture the Act by replacing the 27 sections with 5 titles, each of which
         would be divided into an appropriate number of sections.
            In order to fully understand section 2, it is necessary to recognize
         that certain terms used in the drafting of this section have very spe
         cific and technical meanings. The definitions of these terms are included
         in section 502 of title V, and it is recommended that very special atten
         tion be accorded section 502. However, since these terms will be used
         in this report with the same meanings as they are given in the legisla
         tion, it is appropriate to note some of the more important terms at this
         point.
            (1) The term "pollution" means the man-made or man-induced al
         teration of the natural chemical, physical, biological, and radiological
         integrity of water.
2:20-cv-01687-DCN           Date Filed 07/10/20   Entry Number 58-52     Page 4 of 10




                                        763



     (2) The term "pollutant" means, but is not limited to, dredged spoil,
  solid waste, incinerator residue, sewage, garbage, sewage sludge, muni
  tions, chemical wastes, biological materials, radioactive materials,
  heat, wrecked or discarded equipment, rock, sand, cellar dirt and in
  dustrial, municipal, agricultural, and other waste discharged into
  water. This term does not mean (a) "sewage from vessels" within the
  meaning of section 312 of this Act; or (b) water, gas, or other ma
  terial which is injected into a well to facilitate production of oil or
  gas, or water derived in association with oil or gas production and
  disposed of in a well, if the well used either to facilitate production or
  for disposal purposes is approved by authority of the State in which
  the well is located, and if such State determines the injection or dis
  posal of such water, gas, or other material will not result in the deg
  radation of ground or surface water resources; or (c) thermal dis
  charges in accordance with regulations issued pursuant to section
  316 of this Act ; or (d) organic fish wastes.
     (3) The term "discharge of a pollutant" and the term "discharge of
  pollutants" means (a) any addition of any pollutant to navigable
  waters from any point source, (b) any addition of any pollutant to the
  waters of the contiguous zone or the ocean from any point source other
  than a vessel or other floating craft.
     (4) The term "thermal discharge" means introduction of water into
  the navigable waters or from a point source at a temperature different
  from the ambient temperature of the receiving waters.
     (5) The term "discharge" when used without qualification means
  both discharges of a pollutant or of pollutants and a thermal discharge.
     (6) The term "point source" means any discernible, confined and
  discrete conveyance, including but not limited to any pipe, ditch,
  channel, tunnel, conduit, well, discrete fissure, container, rolling stock,
  concentrated animal feeding operation, or vessel or other floating craft
  from which pollutants are or may be discharged, or from which there
  is or may be a thermal discharge.

                TITLE   I    RESEARCH   AND RELATED   PROGRAMS

  Section 101 — Declaration of Goals and Policy
     Subsection (a) of section 101 declares the objective of this legislation
  to be the restoration and maintenance of the chemical, physical, and
  biological integrity of the Nation's waters.
     The word "integrity" as used is intended to convey a concept that
  refers to a condition in which the natural structure and function of
  ecosystems is maintained.
     As a concept, natural structure and function is relatively well under
  stood by ecologists both in precise terms, and as an abstract concept
  in those few cases where specific quantification is not confidently at
  tainable.
     Although man is a "part of nature" and a product of evolution,
  "natural" is generally defined as that condition in existence before
  the activities of man invoked perturbations which prevented the system
  from returning to its original state of equilibrium.
     This definition is in no way intended to exclude man as a species from
  the natural order of things, but in this technological age, and in numer




                                         76
2:20-cv-01687-DCN    Date Filed 07/10/20    Entry Number 58-52      Page 5 of 10




                                           764



         ous cases that occurred before industrialization, man has exceeded
         nature's homeostatic ability to respond to change. Any change induced
         by man which overtaxes the ability of nature to restore conditions to
         "natural" or "original" is an unacceptable perturbation.
            Ecosystems themselves are dynamic, changing things. They undergo
         their own evolutionary changes, and these are "natural". The time
         scale that we are referring to for the purposes of this legislation, how
         ever, implies a relatively high degree of stability, when compared to
         the changes that occur over geological or evolutionary time. The latter
         time scales would encompass major evolutionary changes such as major
         successional changes, extinctions, appearances of new forms, major
         climatic changes, major physiograph changes and the like. Our time
         scale involves lesser adaptations and almost no evolutionary changes,
         and allows for the minor physical activities that accompany a shorter
         time frame, such as the peturbations caused by earthquakes, landslides,
         hurricanes, floods, volcanic activity, and the like. These changes are
         part of the general order of things : the natural law that has existed
         since the planet began to support life.
            On that basis we could describe that ecosystem whose structure and
         function is "natural" as one whose systems are capable of preserving
         themselves at levels believed to have existed before irreversible per
         turbations caused by man's activities.
            Such systems can be identified with substantial confidence by
         scientists.
            In order to achieve the stated objective, the legislation declares
         two national goals. It is declared to be national goals to eliminate
         the, discharge of pollutants into the waters of the United States by
         1985 and to achieve wherever attainable an interim goal of water
         quality which provides for the protection and propagation of fish,
         shellfish, and wildlife and provides for recreation in and on the water
         be achieved by 1981.
            The Committee recognizes the problems associated with imple
         menting a no-discharge policy. Although considerable views were
         heard on this subject by the Committee during hearings, it was
         apparent that very little hard evidence was available on which to
         make final irretrievable judgement on this matter. It was for this
         reason that the legislation includes section 315 providing for a study
         by the National Academy of Sciences and the National Academy of
         Engineering, acting through the National Research Council, of the
         effects of achieving or not achieving the 1981 and 1985 goals. At the
         conclusion of the study, with the appropriate information available.
         the Congress will be in a position to fully evaluate the implications
         of a no-discharge policy.
            Subsection (a) further states it to be national policy that Federal
         financial assistance be provided to construct publicly-owned waste
         treatment works; that areawide waste treatment management plan
         ning processes be developed and implemented to assure adequate
         control of sources of pollutants in each state; and that a major re
         search and demonstration effort be made to develop technology nec
         essary to eliminate the discharge of pollutants into the navigable
         waters, waters of the contiguous zone, and the oceans. These policies
         are implemented     in this legislation with major commitments of

                                           77
2:20-cv-01687-DCN       Date Filed 07/10/20      Entry Number 58-52        Page 6 of 10




                                      765



  Federal funds. The bill provides $18 billion for construction of waste
  treatment works for fiscal years 1973-1975; $600,000,000 for basic
  and advanced research, development and training; and almost $1,-
  000,000,000 for State basin, and area-wide planning.
     Subsection (b) states a policy of the Congress to recognize, preserve
  and protect the primary responsibilities and rights of States to pre
  vent and abate pollution, to plan the development and use of land
  ana water resources, and to consult with the Administrator in the
  exercise of his authority. It is the further policy to support and aid
  research relating to the prevention and abatement of pollution, and
  to provide Federal technical services and financial aid to State and
  interstate agency and municipalities.
     It is also declared to be the policy of Congress that the President
  shall take action to insure that to the fullest extent possible all foreign
  countries shall take meaningful action for the prevention, control,
  and abatement of water pollution in their waters and international
  waters and for the achievement of goals to at least the same extent as
  the United States does.
      Subsection (d) states that except as otherwise expressly provided,
   the Administrator or the Environmental Protection Agency shall ad
   minister this Act.
      A major finding of the Committee's oversight hearings was that the
   water pollution control program had been seriously impaired by the
  lack of continuity which had existed for years because of various reor
  ganizations, transfers, restructuring, and staff manpower shortages.
   The consequences of these eventually resulted in a start-stop, halting
  arrangement, of operations and procedures and the inability of the
   agency to perform necessary duties and functions. It is earnestly hoped
  that there will be no more reorganizations or restructuring of the Fed
   eral agency responsible for the water pollution control program. The
   following chart shows the many changes in the leadership of this
  program.
        1948 — Division of Water Pollution Control established in the
                 Department of Health, Education, and Welfare.
                 Shortly thereafter, the division was transferred to
                 the Bureau of State Services of the Public Health
                 Service.
        1954 — Division of Water Pollution Control was reduced to a
                 branch and was consolidated with other divisions into
                 the new Division of Sanitary Engineering Services.
        1959 — Water Pollution Control Branch and other water pol
                 lution research and technical functions became the
                 Division of Water Supply and Pollution Control.
        1960 — Division of Water Supply and Pollution Control was
                 grouped with other divisions to form the environmen
                 tal health segment of the Bureau of State Services,
                 Public Health Service.
        1961 — Research and training grants responsibilities under the
                 control of the National Institutes of Health were
                 transferred to the Division of Water Supply and
                Pollution Control.
      1965 — Division  of Water Supply and Pollution Control became
                the Federal Water Pollution Control Administration,
                                     78
2:20-cv-01687-DCN     Date Filed 07/10/20    Entry Number 58-52        Page 7 of 10




                                            766



                       a separate administration within the Department of
                       Health, Education, and Welfare.
              1966 — Federal Water Pollution Control Administration was
                       transferred to the Department of the Interior in ac
                       cordance with Reorganization Plan No. 2.
              1967 — Federal Water Pollution Control Administration was
                       reorganized.
              1968 — Federal Water Pollution Control Administration was
                       reorganized.
              1970 — Federal  Water Pollution Control Administration be
                        came theFederal Water Quality Administration.
              1970 — Federal Water Quality Administration was transferred
                       to the Environmental Protection Agency in accord
                       ance with Reorganization     Plan No. 3, and became
                       the Water Quality Office.
              1971— Water Quality Office became the Office of Water Pro
                       grams and with the Office of Air Programs was placed
                       under the Assistant Administrator         for Media
                       Programs.
             Subsection (e) provides for public participation in the development,
          revision and enforcement of any regulation, standard or effluent lim
          itation established by the Administrator or any State. The subsection
          further directs the Administrator and the States to encourage and as
          sist the public so that it may fully participate in the administrative
          process.
             Subsection (f ) declares it to be the national policy that to the maxi
          mum extent possible the procedures utilized for implementing this leg
          islation shall encourage the drastic minimization of paperwork and in
          teragency decision procedures, and the best use of manpower and
          funds, so as to prevent needless duplication and unnecessary delays at
          all levels of government.
             This provision implements the recommendations of the Subcommit
          tee on Investigations and oversight which held extensive hearings on
          the subject of red tape in the Federal agencies and on their decision
          making processes.
             Subsection (g) provides that in the implementation of this legisla
          tion, agencies responsible therefore shall consider all potential impacts
          relating to the water, land, and air to insure that other significant en
          vironmental degradation and damage to the health and welfare of
          man does not result.
             The Committee believes that there is little to be gained in stopping
          water pollution if the preventive actions cause more environmental
          damage than it eliminates. Therefore, the agencies are directed to con
          sider all the ramifications of their actions.
          Section   102 — Comprehensive  Program for Water Pollution Control
             Section 3(a) of the existing Federal Water Pollution Control Act
          is the basic authority for the Environmental Protection Agency
           (EPA) to conduct comprehensive water quality management plan
          ning. This authority is continued in subsection (a) of section 102 of
          H.R.  11896, as reported.
             Section 3(b) of the existing law provides for the inclusion of storage
          in Federal projects for the regulation of stream flow for water quality
                                              79
2:20-cv-01687-DCN         Date Filed 07/10/20   Entry Number 58-52       Page 8 of 10




                                     767



  control with Federal assumption if the costs of the benefits are wide
  spread or national in scope. Section 3(b) further specifically provides
  that releases from Federal reservoirs may not be used as a substitute
  for the adequate treatment of wastes, or other methods of controlling
  pollution at the source. The Committee is satisfied that flow regulation
  will continue as a viable alternative in the foreseeable future even with
  further improvements in waste treatment technology and, therefore,
  has continued this authority in subsection (b) of section 102. An addi
  tional provision relating to storage for regulation of stream flow in
  hydroelectric power projects licensed by the Federal Power Commis
  sion has been included in subsection (b) of section 102.
     Subsection (c) authorizes the Administrator to make grants to pay
  up to 50 percent of the administrative expenses of planning agencies
  for a 3-year period. These grants would be for the development of
  comprehensive water quality control and abatement plans for a basin
  or portions thereof. These plans must be developed in cooperation with
  and consistent with applicable area-wide waste management plans
  under section 208 and comprehensive basin plans under section 209, and
  any State plan under section 303(e). Any agency presently receiving
  a grant under the existing law would be eligible for grants for an
  additional 3 years.
  Section 108— Interstate Cooperation and Uniform Laws
     This section essentially restates the provisions of section 4 of the
  existing law. It establishes a policy for active Federal promotion of
  cooperative efforts among the States to promote pollution control. Such
  efforts include programs to promote model legislation and uniform
  laws and administration of laws in the States and to encourage inter
  state compacts and agreements for pollution control.
  Section   104
                  — Research, Investigations, Training and Information
    This section basically rewrites and revises the research programs of
  section 5 of the existing law. Subsections  (a) and (b) of section 104
  grant the Administrator broad general authorities to participate in
 and encourage research, investigations, experiments, training, demon
 strations, surveys and studies relating to the causes, effects, extent, pre
 vention and abatement of pollution. The Administrator is directed to
 conduct public investigations concerning the pollution of any naviga
 ble waters; establish advisory committees to assist in the examination
 and evaluation of research progress and proposals ; to avoid duplica
 tion of research ; to establish, equip and maintain a water quality sur
 veillance system for monitoring the quality of the navigable waters,
 ground waters, contiguous zones and the oceans; and to develop the
 tools and techniques for measuring the social and economic costs and
 benefits of activities regulated under this legislation. In order to carry
 out this directive, the Administrator is authorized to publish infor
 mation which has been developed, make grants and enter into con
 tracts, establish and maintain research fellowships, and take other
 relevant actions.
    In subsection (c) the Administrator is authorized to conduct re
 search on, and survey the results of other scientific studies on, the
 harmful effects on the health or welfare of persons caused by pol
 lutants. In carrying out this effort, the Administrator is required to

                                      80
2:20-cv-01687-DCN            Date Filed 07/10/20    Entry Number 58-52   Page 9 of 10




                                           817



   lations to govern the discharged or fill material into the navigable
   waters which shall require the application to these projects of the same
   criteria, factors to be evaluated, procedures, and requirements which
   are made applicable to the issuance of permits under subsections (a)
   and (b).
      The Committee expects that until such time as economic and feasi
   ble alternative methods for disposal of dredge material are avail
   able, no arbitrary of unreasonable restrictions shall be imposed on
   dredging activities essential for the maintenance of interstate and
   foreign commerce, and that, consistent with the intent of this Act,
   the Committee expects the disposal activities of private dredgers and
   the Corps of Engineers will be treated in a similar manner.
      The Committee further notes that under section 404 the Secretary
   of the Army shall have final decision-making responsibility and he
   shall not abdicate this responsibility to any other agency. For ex
   ample, after consultation with the Administrator, the Secretary can
   override the Administrator's designation if he determines that it is
   not economically feasible to use the designated site.
      It is expected that the Secretary shall act promptly on dredging
   permits essential for the maintenance of interstate commerce because
   of the seasonal nature of dredging and the need to preschedule scarce
   dredging equipment. The Committee expects that the Secretary will
   act on the permit applications usually within 30 days after notice and
   opportunity for public hearings.
      Finally, the shift in emphasis of this legislation from water quality
   standards to effluent controls does not obviate the need for temporary
   turbidity standards for dredging activities.
      Consequently, the Committee expects the Administrator to develop
   and issue to the States criteria providing for the establishment of
   standards for temporary turbidity resulting from dredging and dis
   posal of dredge material, and to take such other action as is necessary
   m establishing effluent limitations to assure continuation of dredging
   essential to our Nation's waterborne transportation.

                             TITLE   V   GENERAL PROVISIONS

   Section     501 — Administration
        This section continues, with conforming language changes, the pro
   visions of section  22 of the existing law.
        A               (f ) is added which allows EPA, upon the request
            new subsection
   of   aState Water Pollution Control Agency, to detail employees to
   assist the State agencies in carrying out the provisions of this legisla
   tion.
   Section 602 —General definitions
     The section includes definitions for the following terms   :

          ( 1) State Water Pollution Control Agency

          (2) Interstate Agency
          m State
          (4) Municipality
          (5) Person
          (6) Pollutant
          (7) Pollution
                                           130
2:20-cv-01687-DCN       Date Filed 07/10/20     Entry Number 58-52      Page 10 of 10




                                              818


                (8) Navigable Waters
                (9) Territorial Seas
                (10) Contiguous Zone
                (11)   Ocean
                (12)   Effluent Limitation
                (13)   Discharge of a Pollutant and Discharge of Pollutants
                (14)   Toxic Pollutant
                (15)   Point Source
                (16)  Biological Monitoring
                (17)  Thermal Discharge
                 (18) Discharge
            One term that the Committee was reluctant to define was the term
         "navigable waters." The reluctance was based on the fear that any
         interpretation would be read narrowly. However, this is not the Com
         mittee's intent. The Committee fully intends that the term "navigable
         waters" be given the broadest possible constitutional interpretation
         unencumbered by agency determinations which have been made or may
         be made for administrative purposes.
            The term "pollutant" as defined in the bill includes "radioactive
         materials." These materials are those not encompassed in the defini
         tion of source, byproduct, or special nuclear materials as defined by
         the Atomic Energy Act of 1954, as amended, and regulated pursuant
         to that Act. "Radioactive materials" encompassed by this bill are
         those beyond the jurisdiction of the Atomic Energy Commission. Ex
         amples of radioactive material not covered by the Atomic Energy Act,
         and, therefore, included within the term "pollutant," are radium and

            It is the intent of the Committee that the exclusion from the term
         "pollutant" relating to the injection of water, gas, or other materials
         into wells applies only to the properly executed injection of materials
         into wells to stimulate the primary, secondary, or subsequent produc
         tion of crude oil or natural gas, and to the properly executed disposal
         in wells of brines derived in association with the production of crude
         oil or natural gas, with appropriate precautions taken to assure that
         such injection or disposal does not lead to, or make substantially more
         likely, the degradation of usable water resources. For such exclusion to
         be effective, the State is required (1) to approve the well used either to
         facilitate production or for disposal purposes, and (2) to make a de
         termination, based on sufficient investigation and evidence, that such
         degradation has not taken place and has not been or will not be made
         substantially more likely as a result of such injection or disposal.
            It should be noted that the term "thermal discharge" is defined as
         the introduction of water into the navigable waters or the waters of
         the contiguous zone at a temperature different from the ambient tem
         perature of the receiving waters. It is intended that the term "thermal
         discharge" and the term "discharge of a pollutant" (and "discharge
         of pollutants") are mutually exclusive.
         Section   508 — Water  Pollution Control Advisory Board
            This section continues, with conforming language changes, the pro
         visions of section 9 of the existing law. The per diem allowance for
         Board members while attf nding conferences or meetings of the Board
         is raised from $50 per die   to $100 per diem.

                                            131
